Citation Nr: 1221927	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  96-42 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected left knee disability, currently evaluated as 10 percent disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran's case was before the Board in October 2010.  It was remanded for additional development to include obtaining a current examination and the issuance of a supplemental statement of the case that addressed evidence added to the record since February 2005.

Subsequent to the remand, the Veteran's representative submitted a statement in October 2010 that alleged there was a notice of disagreement (NOD) on file for an orthopedic issue that had not been addressed.  The representative sought the recall of the case to address this allegation.  The Board does not have authority to recall a remand and this information was provided to the representative.

The Veteran's case was returned to the Board in January 2012.  The same representative provided written argument in support of the Veteran's pending appeal in May 2012.  There was no further mention from the representative of an outstanding NOD for an unidentified orthopedic issue.  

The Board has reviewed the claims folder and does not find evidence to support the allegation that there is a pending NOD for any issue.  Further, in light of the representative not providing any details as to the nature of the orthopedic issue, the rating decision involved, the date of the NOD, or otherwise providing information/evidence to support the prior contention, the Board finds that there is no basis to conduct any further review of this matter.

The Board does note that the May 2012 submission from the representative asks that the Board note an error on several rating decisions.  The Board previously issued a decision in June 2001 that found that there was clear and unmistakable error (CUE) in a June 14, 1983, rating decision that reduced a 100 percent rating for service-connected paranoid schizophrenia to 70 percent, effective from June 1, 1983.  In July 2001, the RO issued a rating decision to implement the Board's finding.  The 100 percent rating was then correctly shown as effective from the date of the original grant of service connection - January 12, 1978.

There are no additional rating decisions of record from July 2001 until March 2006 when a rating decision was issued in regard to a claim for entitlement to automobile and adaptive equipment.  A review of the rating history for the Veteran's service-connected paranoid schizophrenia reflects a 100 percent rating from January 12, 1978, a reduction to 70 percent as of June 1, 1983, and a 100 percent rating from October 19, 1993.  The same rating history is contained in a rating decision dated in October 2008.  Clearly, the rating history is not correct.

The RO wrote to the Veteran to certify the effective date of his 100 percent rating in October 2009.  The letter gave the effective date as of October 19, 1993.  The Board notes that this date was lined out and the date of January 12, 1978, was handwritten on the copy of the letter in the claims folder.  However, it is not clear whether the Veteran was ever issued a letter that corrected the error where the date of October 19, 1993, was listed as the effective date of the 100 percent rating.  

The Board notes that there is a handwritten calculation of the retroactive payment due to the Veteran in light of the Board's decision of June 2001.  At this point, the Veteran has not alleged that he has been denied payment of any benefits as a result of the incorrect rating history.  However, the RO should take steps to reflect the correct rating history of this issue in the Veteran's records.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by subjective claims of pain and giving way and objective findings of no instability and no limitation of motion.  

2.  The Veteran also has degenerative joint disease of the left knee, demonstrated by x-ray, with painful motion.

3.  The Veteran's right knee disability is manifested by subjective claims of pain and giving way and objective findings of no instability and no limitation of motion.

4.  The Veteran also has degenerative joint disease of the right knee, demonstrated by x-ray, with painful motion.


CONCLUSIONS OF LAW


1.  The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the left knee rated under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a 10 percent rating for degenerative joint disease of the left knee (separate from the 10 percent rating for chondromalacia patella of the left knee) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011); VAOPGCPREC 23-97.

3.  The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the right knee rated under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

4.  The criteria for a 10 percent rating for degenerative joint disease of the right knee (separate from the 10 percent rating for chondromalacia patella of the right knee) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from December 1974 to January 1978.  He submitted a claim for entitlement to service connection for several issues in August 1978.  He was granted service connection for chondromalacia patellae in May 1979 and given a noncompensable disability rating for both knees.  The Veteran was also granted service connection for paranoid schizophrenia that was rated at the 100 percent level.  The 100 percent rating has remained in effect since January 1978.

Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur.  See Odiorne v. Principi, 3 Vet. App. 456, 458 (1992); see also Rollings Brown, 8 Vet. App. 8, 11 (1995).

The Veteran submitted a claim for increased ratings in October 1993.  A VA outpatient record, dated in March 1994 was obtained.  The record shows that the right knee was examined with the examination reported as within normal limits.  The left knee was said to show some mild effusion and tenderness.  There was no varus/valgus instability.  The impression was mild early degenerative joint disease (DJD) of both knees.  The entry also shows that the Veteran received an injection for his left knee at that time.

The Veteran's claim for an increased rating was denied in September 1994.  

The Veteran submitted a copy of a VA rheumatology consult dated in February 1995.  The examiner noted that the Veteran was seen without records or x-rays.  The Veteran reported that his knees ached, especially when starting to walk.  They ached more when starting to ascend stairs or on a hill.  The examiner noted that the Veteran had received an injection in his left knee the previous spring.  The injection reduced the swelling in the knee.  The Veteran said his knee would swell a little for about two days out of the week.  The examiner said that x-rays taken in March 1994 were normal.  The examiner reported that the Veteran walked with a cane.  The knees appeared normal with no crepitation.  The Veteran described mild tenderness near the patellar tendons.  The examiner said that he injected lidocaine into each knee but was doubtful it would have much effect. 

The Veteran testified at a hearing at the RO in June 1995.  The hearing related to a then pending increased rating for the Veteran's service-connected paranoid schizophrenia as well as his knee disabilities.  The Veteran said he had tried to find employment but felt he was not hired when he told employers about his medication.  He also said that he felt that he could not stand too long.  The Veteran began using a cane at times beginning in January 1995.  He said he had experienced swelling in his knees, he said it was about 4 times a month.  He also said he had received injections for his knee complaints that had helped with the swelling and pain.  He said he would have problems using stairs and would have to take his time and stop to rest.  

VA records for the period from March 1994 to July 1995 were obtained.  The records related to psychiatric treatment for the Veteran.  A note from March 1994 reported that the Veteran had arthritis in his knees.  The examiner said the Veteran related that he had to give up a clerk's job because his medications made it hard to get up and to relate to his co-workers and customers.  The Veteran also said that his arthritis made standing painful.  Another entry from September 1994 noted that the Veteran walked with the help of a cane.  The Veteran said that he had arthritis in his knees.  He reported being seen for his knees but was told "they can't do anything for me."  The examiner noted the Veteran was prescribed a nonsteroidal antiarthritic drug, diclofenac.  

The Veteran was afforded a VA general medical examination in August 1995.  The examiner noted that the Veteran had received injection treatment for his knees and was taking a nonsteroidal anti-inflammatory agent.  The Veteran reported that his knees would swell up, occasionally lock and give out on him.  The examiner said that the Veteran walked with a cane.  The examiner also said that the muscle tone of both lower extremities was within normal limits.  The examiner stated that the Veteran had a full range of motion for both knees with some discomfort on extreme flexion and extension.  He said there was tenderness in the suprapatellar region and along the medial and lateral meniscus regions bilaterally.  There was no evidence of soft tissue swelling.  The examiner also said that he could not detect any swelling.  He said the Veteran could squat in a very careful and limited way.  The assessment was history of chondromalacia of patella, presently under treatment of rheumatology, symptomatic.

A copy of a report of x-rays of the knees from March 1994 was received.  The report said that there no abnormalities in either knee.

VA treatment records for the period from October 1993 to August 1995 were obtained.  The records primarily related to treatment for the Veteran's psychiatric disability as well as his service-connected chronic low back strain.  Several entries noted the Veteran's complaints of knee pain due to arthritis.  A physical medicine and rehabilitation service (PM&RS) clinic note of December 1994 reported that Veteran complained of knee pain that would come and go.  The Veteran noted he had received an injection for his left knee that did not help.  The examiner said there was no crepitation, swelling or tenderness of the knees and the Veteran had a full range of motion.  The pertinent assessment was possible osteoarthritis of the knees.  The Veteran was scheduled to use a therapy pool for treatment for both his knees and back and but refused to report for the treatment.

The hearing officer issued a decision that increased the Veteran's disability ratings for the Veteran's knee disabilities to 10 percent.  The decision was issued in November 1995.  The hearing officer reviewed the evidence of record and found that the Veteran's chondromalacia, and what he described as beginning arthritis, resulted in an increase in the Veteran's knee disabilities.  

The Veteran's disability ratings for his knees were increased to 10 percent for each knee, respectively, by way of a rating decision dated in November 1995.  The disability was still characterized as chondromalacia.  The effective date of the increase was the date of what the RO said was the date of the claim of October 19, 1993.

For reasons unclear to the Board, there was no action taken in regard to the issues on appeal for several years.  The Veteran's case was before the Board in June 2001.  At that time the Board found that there was CUE in the reduction of the Veteran's 100 percent rating for his service-connected paranoid schizophrenia disability.  The Board also noted that the Veteran' representative had submitted a statement in March 1996 indicating that the rating decision of November 1995 had satisfied the Veteran's pending appeal.  The Board, citing to applicable regulations for the period involved, noted that the representative could not withdraw the Veteran's appeal.  Rather, it was an action only the Veteran could take or authorize the representative to take on his behalf.  The case was remanded to clarify whether the Veteran did wish to withdraw his appeal in regard to increased ratings for his knee disabilities.  If the appeal was determined to still be active, additional development was required as set forth in the remand.

On remand, it was determined that the Veteran's appeal was still active.  He was afforded a VA examination in July 2003.  The examiner noted that he had reviewed the claims folder.  The Veteran reported persistent pain over the years.  He said he would get some stiffness, swelling and giving way and fatigability.  He was not wearing a brace but did use a cane at the examination.  The Veteran said he could do normal daily activities but could not do prolonged standing and walking of more than an hour or two at a time.  This would increase his fatigability.  He also said that increased use and weather changes bothered and irritated his knees.  The Veteran related that his knees would flare up about once a week where he had more pain, soreness, tenderness and fatigability.  The Veteran said he was wearing an orthotic in his shoes.  

The examiner said the Veteran could ambulate and used a cane for assistance.  The Veteran was reported to have some retropatellar pains and patellofemoral pains and mild patellofemoral crepitation with motion of the right knee.  The range of motion for that knee was given as 0 to 140 degrees with mild pain with motion.  The examiner said there was more pain with active and passive motion with resistance.  There was no effusion or joint line pain.  The joint was said to be stable to medial, lateral, anterior and posterior testing.  The examiner said that the left knee showed some retropatellar pain with some mild crepitation.  He said the Veteran had a range of motion of the left knee of 0 to 140 degrees with mild pain with active and passive motion, with and without resistance.  The examiner said there was no tenderness and that the knee was stable to medial, lateral, anterior and posterior testing.  The examiner said the Veteran had a "little bit" of patellofemoral malalignment in both knee joints with some increasing of the "q-angles" of the patellofemoral joints.  X-rays of the knees were interpreted to show minimal degenerative arthritic changes in both knees.  The final diagnosis was bilateral chondromalacia.

The Board again remanded the Veteran's case in May 2004.  One of the action items from the June 2001 remand was for the Veteran to be provided notice on how to substantiate his claim for an increased rating as required by the Veterans Claims Assistance Act of 2000 (VCAA).  The RO had written to the Veteran to provide the required notice in September 2001; however, the notice was inadequate.  

The Appeals Management Center (AMC) served as the agency of original jurisdiction (AOJ) on remand of the case.  The AMC issued the Veteran a notice letter that addressed how to substantiate an increased rating claim in May 2004.  No additional evidence was added to the record.  The Veteran was issued a supplemental statement of the case (SSOC) in March 2005.

The Veteran's case was not returned to the Board after the SSOC was issued.  Rather development of a claim for apportionment of the Veteran's benefits was developed and adjudicated with a decision made in February 2007.  

The Veteran was afforded a VA examination in May 2007.  The Veteran had subjective complaints of pain, weakness, stiffness, fatigability and instability.  The examiner said the Veteran required a walker and cane both for his spinal stenosis and his knee pain.  The Veteran was noted as unemployed.  The examiner said the Veteran was able to accomplish his daily activities but did have pain.  The examiner stated that the Veteran had a range of motion for both knees as 0 to 140 degrees with pain from 45 to 140 degrees.  There was no additional limitation of motion following repetitive flexion and extension of the knees.  The examiner said the knees were stable on examination with no warmth or effusion.  There was no appreciable tenderness to palpation of either knee.  The examiner said that the Veteran reported that he had pain around the anserine bursa and the calves bilaterally.  The examiner said there was negative anterior and posterior drawer, Lachman's and McMurray's tests.  The knees were said to be stable to varus and valgus stress.  The examiner said that x-rays of the knees were unremarkable.  The Veteran subjectively listed his pain as a 10/10 but said it would worsen with activity.  The examiner noted that the 10/10 rating was explained to the Veteran as being the worst pain, such that there would not be an increase.  The examiner said the Veteran did not understand the explanation.  The diagnosis was chondromalacia patellae.

VA records for the period from November 2007 to August 2008 were associated with the claims folder in October 2008.  There were no treatment entries pertinent to the issues on appeal.  

The Veteran's case was returned to the Board in July 2010.  However, the AOJ had not issued a SSOC to address the additional evidence added to the record, to include the VA examination of May 2007, since the last SSOC was issued in March 2005.  The Board remanded the case for additional development, to include issuance of an SSOC upon completion of all development, in October 2010.  

The Veteran was afforded a VA examination in January 2011.  The examiner noted that he had reviewed the claims folder as part of the examination.  He said that his review did not reveal any specific kind of injury to include fracture, dislocation, or ligamentous injury to the knees that would have caused some lasting issue in the knees.  The Veteran reported having knee pain in service.  He said that he had steroid injections in the past that helped for a period of time but he had not had any additional shots for several years.  He was able to walk but with pain.  He was limited in his walking by pain in his knees and his back.  He was also limited in his sitting and standing by pain in the knees and back.  The Veteran said he used a cane because of his knees and his back.  The Veteran said he did not experience any flares and that his knees did not affect his activities of daily living.  The Veteran took Vicodin for back pain and this helped with his knees.  The Veteran did not work as he was in receipt of a total disability rating.

The examiner said that there was no effusion or significant medial or lateral joint line tenderness bilaterally.  There was a normal patellar glide with no patellar grind.  The examiner said there was some mild popping with flexion and extension of the knees.  He said this was not necessarily abnormal.  The examiner said the patellae track was well within the trochlear groove.  He also said the Veteran was stable to anterior, posterior, varus and valgus stresses.  There was a negative Lachman and McMurray tests bilaterally.  The examiner said the Veteran had a range of motion of 0 to 140 degrees bilaterally with pain at the extremes of motion.  There was no functional loss due to pain, fatigue, incoordination or weakness.  The examiner said the Veteran had no increased pain, weakness, fatigability, incoordination or any change in degrees of motion with repetitive testing.  

The examiner noted that current x-rays showed some minimal medial compartmental DJD bilaterally.  He said there was very minimal patellofemoral change.  He also said that he saw no other problems on the x-rays.  The diagnosis was bilateral minimal knee osteoarthritis, mainly medial compartment.  

The examiner provided additional information.  He said that the Veteran had some minimal arthritis in his knees, mainly in the medial compartment but minimally in the patellofemoral compartment as well.  He said he repeated the physical examination three times and the Veteran had no increase in pain, decrease in motion or decrease in endurance or fatigue.  He said the Veteran had no loss of motion of his knees and they were very stable.  The examiner stated that he could see "absolutely no instability to his knees."  He noted the Veteran had been service connected for patellofemoral syndrome.  He said that he saw no evidence of continuation of the patellofemoral syndrome.  He said that patellofemoral syndrome, by its nature, was not a traumatic syndrome but rather resulted as an anatomical variant.  This was because of the angle of the hips and the angle of the patellar tendon into the knee would have a great change to it and this would cause the patella to track inappropriately.  The examiner said that he did not see any evidence of the Veteran's patella tracking inappropriately.  He also said the Veteran did not have complaints that were consistent with patellofemoral syndrome.  

The examiner stated that he did not see any patellofemoral syndrome existing at his examination.  He said it was most likely that the Veteran's complaints were coming from his minimal arthritis.  He said this was normal wear and tear arthritis that you would expect to see in the knees of any active person of the Veteran's age.  

The AOJ issued a SSOC that included review of the VA records from 2007, to include the examination report, in October 2011.  The Veteran's case was returned to the Board for appellate review.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral knee disabilities have been service connected since 1978.  The ratings for the disabilities were increased to 10 percent effective from October 19, 1993.  

The disability ratings have not been in effect for over 20 years and are not considered to be protected ratings.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2011); see also Murray v. Shinseki, 24 Vet. App. 420 (2011).  The grant of service connection for the disabilities is considered to be protected but not the diagnostic code used to rate the disabilities.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2011); see also Read v. Shinseki, 651 F.3d 1296, 1320 (Fed. Cir. 2011).

As noted, the Veteran was granted service connection for bilateral knee disabilities characterized as chondromalacia patella.  They were initially rated at the noncompensable level under Diagnostic Code 5257, pertaining to disabilities of the knee involving subluxation or instability.  His noncompensable disability ratings were increased to 10 percent under Diagnostic Code 5257 in November 1995, effective from October 19, 1993.  The basis for the increase was the hearing officer's determination that the disabilities had worsened.  The hearing officer also determined that beginning arthritis was part of the Veteran's service-connected knee disabilities.

The criteria under Diagnostic Code 5257 provide for a 10 percent rating when subluxation or lateral instability is slight.  A 20 percent rating is applicable where there is moderate subluxation or lateral instability.  A 30 percent rating is for consideration where there is evidence of severe subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).  

The evidence of record does not support a higher rating for instability or subluxation for either knee at any time during the pendency of the appeal.  The Veteran has provided subjective evidence by way of his statements that he experienced giving way of his knees.  However, the several VA examinations, dating back over the years, have all been negative for objective findings of instability.  The several VA treatment records are also negative for objective evidence of instability.  The Veteran expressed difficulty with walking up stairs or hills but this was related to complaints of knee pain and not instability.  The evidence does not support a finding that the Veteran suffers from moderate instability of either knee at any time.

The Board has considered the issue of an increased rating under several other diagnostic codes used to evaluate disabilities of the knee.  Diagnostic Code 5256 pertains to disabilities involving ankylosis of the knee.  Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5262 is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a.

There is no evidence of ankylosis of the either knee joint or any impairment of the tibia or fibula of either leg to warrant consideration of a disability rating under either Diagnostic Codes 5256 or 5262.  Also, the objective evidence of record does not reflect impairment of the medial meniscus of either knee such that the Veteran experiences locking, pain and effusion into his joint at any time during the pendency of the current appeal.  The Board notes that the Veteran did experience some swelling of the left knee as noted in VA treatment entries from 1994.  However, there was no evidence to associate the swelling with any impairment of the medial meniscus and there was no objective evidence of swelling beyond the one period in 1994.  Therefore, the Board finds that the evidence does not support a rating under Diagnostic Code 5258 for either knee at any time during the pendency of the appeal.

In addition to the above diagnostic codes, limitation of motion of the knee joint is evaluated under Diagnostic Code 5260, for limitation of flexion, and Diagnostic Code 5261, for limitation of extension.  See VAOPGCPREC 9-2004 (providing for separate disability ratings for limitation of extension and limitation of flexion if warranted).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011)).

The Veteran was noted to have a full range of motion at the time of his VA examinations and in several of the outpatient entries that provided information on his range of motion.  There is no objective evidence that the Veteran has less than 0 degrees of extension or 140 degrees of flexion at any time during the pendency of the appeal.  Accordingly, there is no basis for increased rating for either knee based on either limitation of extension or flexion.

The Board notes that VA's General Counsel has issued two precedential opinions, VAOPGCPREC 23-97, and 9-98, that address the possibility of providing separate ratings for knee disabilities that involve Diagnostic Code 5003 and Diagnostic Code 5257.  As the Veteran's disability has been evaluated under Diagnostic Code 5257, and there is evidence of arthritis of each knee, the Board must consider the opinions in its review.  (The November 1995 hearing officer decision included arthritis in the Veteran's overall knee disability rating.)  The AOJ did consider the criteria for a separate rating for limitation of motion due to arthritis in the SSOC of October 2011 but did not find that the evidence supported such ratings.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The Veteran was granted service connection for chondromalacia patellae in 1978.  His disability was, and has been rated as one involving instability rather than arthritis or limitation of motion.  The evidence of record establishes the presence of DJD in both knees.  The hearing officer's decision included the finding in the Veteran's overall disability in November 1995.  However, the Veteran was not given a separate disability rating for his arthritis.

The Board finds that the evidence establishes the Veteran as having arthritis in each knee and that, by way of the hearing officer's decision, this arthritis is related to the Veteran's service-connected knee disabilities.  The Board further finds that the symptomatology associated with the Veteran's arthritis is different than that related to disabilities involving instability or subluxation of the knee joint or chondromalacia as defined above.  More specifically, the Veteran experiences painful motion of each knee joint as a result of his arthritis, or degeneration of his knee joint, as opposed to painful movement of the patella.

The Board finds that, in consideration of the totality of the evidence, even though there is no limitation of motion, the Veteran has painful motion of the each knee due to arthritis.  This disability has existed since the Veteran's claim was submitted in October 1993.  Thus, separate 10 percent ratings are granted for arthritis and painful motion of the right knee and the left knee.  

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Veteran reported that at various times he experienced flare-ups.  He reported his main symptom as pain in his knees.  The several VA examinations found no evidence of DeLuca factors upon repetitive testing.  The Veteran provided subjective evidence of pain and weakness and a history of fatigability with prolonged walking, standing or sitting.  

The Board has considered the Veteran's statements, and his reported symptoms of pain as recorded in the medical records.  However, the evidence does not support a higher rating than the currently assigned 10 percent disability ratings for chondromalacia and arthritis of each knee.  The objective evidence of record is more persuasive in assessing the Veteran's level of disability, both by way of examination reports as well as outpatient records.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher disability ratings, except for the separate rating for each knee for arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his chondromalacia patella and arthritis of each knee.  His disability ratings are recognition of the impairment of his knee disabilities.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his separate 10 percent ratings for the above disabilities.  The evidence of record reflects that the Veteran has received a 100 percent disability rating for his service-connected paranoid schizophrenia since January 1978.  His efforts at employment have not been successful and there is no objective evidence that his bilateral knee disabilities have been responsible for interfering in the Veteran's ability to obtain employment.  Rather, the evidence reflects that his severe psychiatric disability is responsible for his inability to be employed.  

There is nothing unusual in the Veteran's specific case of complaints of pain, limitation of motion, and instability of his knees that renders the rating schedule inadequate to address his disabilities.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claim for increased ratings was received in October 1993, years prior to the enactment of the VCAA.  The original unfavorable rating action was by way of a rating decision that denied an increased rating for the Veteran's service-connected knee disabilities in September 1994.  The Veteran perfected his appeal of that denial in April 1995.

The AOJ did provide the required notice applicable for an increased rating claim in May 2004.  The Veteran was advised of the evidence required to substantiate his claim for an increase in his disability ratings.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was apprised of the evidence of record.  The Veteran was also asked to submit any medical evidence he had regarding treatment for his disabilities.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III).

The AOJ re-adjudicated the Veteran's claim in March 2005.  His claim for a rating in excess of 10 percent for each knee was denied.  The Veteran was issued a SSOC that explained the basis for the continued denial.  After additional development was conducted, the AOJ again re-adjudicated the Veteran's claim in October 2011.  The Veteran's claim remained denied and he was issued a SSOC at that time.  The letter of transmittal for the SSOC included the notice required by Dingess in regard to how disability ratings and effective dates are determined.  The SSOC reviewed the evidence of record and provided the Veteran with the basis for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increase in his disability ratings by his statements and the identification of evidence and submission of evidence that he believed supported his claim.  He also submitted argument in support of increased ratings and testified at an RO hearing.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes private treatment records, VA treatment records and VA examinations.  The Veteran elected to testify at a hearing at the RO in June 1995.  The Board remanded his case for additional development in 2001, 2004, and 2010.

As noted, the Veteran was afforded VA examinations in August 1995, July 2003, May 2007 and January 2011.  The Board finds that the examination reports contain the necessary medical information.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports provided evidence of the Veteran's subjective complaints and relevant objective findings regarding the Veteran's knee disabilities to allow for application of the appropriate rating criteria.  All of the reports allowed for a full assessment of the Veteran's knee disabilities.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record. The Board is also unaware of any such evidence.


ORDER


Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee rated under Diagnostic Code 5257 is denied.

Entitlement to a separate 10 percent rating for arthritis of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee rated under Diagnostic Code 5257 is denied.

Entitlement to a separate 10 percent rating for arthritis of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


